DETAILED ACTION (Allowability Notice)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDENMENT AND ARGUMENTS
Applicant's amendment and argument filed November 19, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. Applicant’s amendment has cancelled the dependent claims 2-5, presented new dependent claims 6-8, and amending the independent claim to recite a method of treating a subject “who suffers from decreased capillaries” and effecting “stabilizing capillaries, or increasing the function or number of capillaries” by administering the claimed yeast extract. 
The claims are considered distinguished over the prior grounds of rejection as such combination of the above limitations were not previously recited in the pending claims and the grounds of rejection were directed to the product and the implied functioning thereof, however the instant claims being directed to a method of treating (administering) and identifying a patient population - distinguished form the cited prior art and instant method distinguished from the natural product and effects thereof (as previously rejected as being judicially excepted under 35 USC 101) – and accordingly the grounds of rejection (under 35 USC 102 (a)(1) over Shishedo, or Iordache et al, or Kajiya ‘124) are therefore withdrawn. 
Any other previous rejections or objections not specifically addressed herein are withdrawn.

Examiner’s Comment
Claims 1 and 6-8 have been examined on the merits and found allowable.

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:  Shisheido Co, Ltd. (“Shiseido Reveals the Relevance of Capillaries in Skin Elasticity” Pres Release, October 2019, 2 pages.)  -  the reference is relevant, however not prior art, the reference teaching capillary and collagen distributions in skin tissue and the effects of yeast extracts thereupon (see paragraphs 1 3 and figures 1-6). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a method of treating a patient in need of stabilizing capillaries, or increasing the function or number of capillaries by the administration of a yeast extract, which is not taught or reasonably suggested by the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1 and 6-8 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655